FARR, J.
It is first alleged that the trial court erred in the admission in evidence of the birth certificate of Fortuna Leanza, an affidavit of Victor Leanza dated November 4, 1927, following the date of the first trial of the cause, and ,hn alleged corrected birth certificate issued in the name of Charles Leanza.
This testimony was incompetent in the form in which it was offered for the reason that the record of the birth in question had not been corrected according to law, there being a prescribed statutory method. However, the father of the minor testified upon the trial to all matters set out in the corrected birth certificate and this court could not now say that the finding below was upon the incompetent rather than upon the competent testimony of the father. For the reasons given the ádmission of the corrected certificate, etc., did not constitute reversible error.
The only remaining question is that the judgment is against the weight of the evidence, such claim being predicated upon the testimony disclosed exclusive of the corrected birth certificate. However, in view of the conclusion reached concerning that claim of error, it is sufficient to say that this court could not now well find that the judgment is so clearly or manifestly against the weight of the evidence as to warrant a reversal.
No prejudicial error being disclosed by the record, the judgment is affirmed.
Middleton, PJ, and Mauck, J, concur.